Citation Nr: 1516278	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-18 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart disability, claimed as ischemic heart disease, claimed as due to herbicide exposure, or alternatively as due to service-connected diabetes mellitus and/or hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for ischemic heart disease.  In September 2014, a videoconference hearing was held before the undersigned and a transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has a heart disability due to exposure to herbicides in service, or alternatively due to his service-connected diabetes mellitus and/or hypertension.  A November 2006 chest X-ray showed evidence of arteriosclerotic heart disease and a January 2011 record notes an assessment of right bundle branch block.  Further, a January 2014 record notes that the Veteran underwent a stress perfusion study which showed evidence of ischemia in the inferior wall.  The Veteran has been shown to have served in Vietnam and thus exposure to herbicides is conceded.  He is also currently service-connected for diabetes mellitus and hypertension.  Accordingly, an examination to obtain a medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all outstanding VA or private treatment records related to the Veteran's claimed heart disability.

2.  After completion of directive #1, arrange for the Veteran to be scheduled for an examination to determine the nature and likely etiology of any diagnosed heart disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify by diagnosis each heart disability entity diagnosed throughout the pendency of this appeal, to include whether the Veteran has a diagnosis of ischemic heart disease.

(b)  As to any heart disability entity diagnosed other than ischemic heart disease, please indicate whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by conceded herbicide exposure.

(c)  If the examiner finds that the Veteran does not have ischemic heart disease and that the diagnosed disabilities are not attributable to the conceded herbicide exposure, the examiner should then provide an opinion as to whether each diagnosed heart disability was caused or aggaravated by the Veteran's service-connected diabetes mellitus and/or hypertension.

The examiner must explain the rationale for all opinions.

3.  After completion of directives #1-2, review the record and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Vetearn has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




